Citation Nr: 1737107	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD) and unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Miranda Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1973 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  This case was previously before the Board in March 2016, when it was remanded for further development.

The Board observes that the Veteran filed a claim of entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for other psychiatric disabilities if shown by the record and regardless of what the Veteran specifically claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal as is listed on the title page of this decision.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's diagnosed unspecified depressive disorder is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for an unspecified depressive disorder have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f).

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD, related to in-service stressors such as the death of a commanding officer.  While he did not physically witness the suicide, he states that he had a close relationship with his commanding officer (Col. L.H.), and that the suicide had a profound psychological impact on him.  Sufficient evidence has been presented to establish that the Veteran served with this officer, that they had a personal relationship, and that the officer successfully committed suicide. 

In July 2016, the VA examiner reviewed the Veteran's previous medical history and noted that some of the Veteran's mental health providers have diagnosed his condition as PTSD, but that "a comprehensive evaluation to render the diagnosis was not located." (C&P Exam 2016.7.21).  A diagnosis of PTSD was not made.  The examiner indicated that learning of the traumatic event (death) of a close friend and the intrusive and recurrent thoughts of the event would meet criterion (A) and (B) of a PTSD diagnosis.  However, criterion (C), (D), (F), (G), (H), and (I) for a PTSD diagnosis were not shown.  In the August 2016 report, the VA examiner determined that based on the treatment records and current reporting symptoms, the Veteran's condition was best diagnosed as unspecified depressive disorder.  


As for the etiology of the Veteran's diagnosis, the VA examiner stated that it was less likely than not that the psychiatric disability was solely due to military stressor exposure.  While the examiner noted that since his retirement from Air Force service the Veteran has worked as a funeral director, which possibly contributes to the Veteran's psychiatric symptoms, the examiner ultimately concluded that it was at least as likely as not that military stressors or events have contributed to the Veteran's current diagnosis.  

As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current unspecified depressive disorder is related to his military service.  38 U.S.C.A. § 1110, 1131(West 2014); 38 C.F.R. § 3.303(2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an unspecified depressive disorder is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for an unspecified depressive disorder is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


